DETAILED ACTION
This Office Action is in response to applicant’s communication filed on 7.29.21. In view of this communication, claims 26-45 are now pending in this application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The disclosure is objected to because of the following informalities:
Para 0006 discloses   “The object is achieved according to the present disclosure by a guiding element comprising the features of claim 1, an electric motor comprising the features of claim 11, and a method of installing a rotatable element in an electric motor comprising the features of claim 20”. However above mentioned claims are cancelled, and claims when renumbered according to 37 CFR 1.126, may not correspond to the description in the specification, hence reference to the claims should be deleted from the specification.
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 26-36, 38-43, 45 are  rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jeon et al (US20190024786A1), hereinafter referred to as Jeon.
Regarding Claim 26, Jeon discloses a guiding element (Fig 9 below, 60) for use in an electric motor (Fig 6 below, 10, 20), the guiding element comprising: 
a guide (Fig 9, 140, 146) for a rotatable element (Fig 6, 144) of the electric motor adapted to radially guide the rotatable element relative to a rotary axis (Fig 6, 37); 
a centering device (Fig 6, Fig 9, Fig 10, 202a, 202b, 202c) adapted to align and/or fix a sensor holding device (Fig 6, 162) in the electric motor relative to the guiding element; and 
a fixing device (Fig 9, 62, 68) adapted to fix the guiding element to a housing (Fig 6, 70) of the electric motor [Para 0036].

    PNG
    media_image1.png
    612
    585
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    328
    466
    media_image2.png
    Greyscale

Regarding Claim 27, Jeon discloses the guiding element according to claim 26. Jeon further discloses the guide (Fig 9 above, 140, 146)  is arranged on a first end face (Fig 10 below, 92) of the guiding element (Fig 9, 60) and the centering device (Fig 10, 202b) is arranged on a second end face (Fig 9, 94) of the guiding element opposite the first end face (92 and 94 are opposite to each other).  

    PNG
    media_image3.png
    390
    472
    media_image3.png
    Greyscale

Regarding Claim 28, Jeon discloses the guiding element according to claim 26. Jeon further discloses the guide (Fig 9 above, 140, 146)  has a cylindrical contact surface (146 has a cylindrical inside contact surface) adapted to come into contact with the rotatable element (Fig 6 above, 144)[Para 0043].  
Regarding Claim 29, Jeon discloses the guiding element according to claim 26. Jeon further discloses the guide (Fig 9 above, 140, 146)  protrudes from the first end face  (Fig 10 above, 92) of the guiding element (Fig 9, 60).  
Regarding Claim 30, Jeon discloses the guiding element according to claim 26. Jeon further discloses the guiding element (Fig 9 above, 60) comprises an opening (Fig 6 above, 138) extending along the rotary axis (Fig 6, 37) through the guiding element from the first end face (Fig 10 above, 92) to the second end face (Fig 10, 94).  
Regarding Claim 31, Jeon discloses the guiding element according to claim 26. Jeon further discloses the centering device (Fig 6 above, Fig 9 above, Fig 10 above, 202a, 202b, 202c) comprises a fixing element (Fig 9, 204) adapted to engage a counterpart (Fig 6, 210) on the sensor holding device (Fig 6, 162) to position and/or fix the sensor holding device relative to the guiding element (Fig 9, 60)[Para 0055].  
Regarding Claim 32, Jeon discloses the guiding element according to claim 26. Jeon further discloses the centering device (Fig 6 above, Fig 9 above, Fig 10 above, 202a, 202b, 202c) comprises one or more of: a snap hook adapted to embrace a side surface of the sensor holding device; a detent pin adapted to snap-engage an opening in the sensor holding device; and a press-fit pin (Fig 9, 204) adapted to be pressed into an opening (Fig 6, 210) or into a recess in the sensor holding device (Fig 6, 162)[Para 0009].  
Regarding Claim 33, Jeon discloses the guiding element according to claim 26. Jeon further discloses the fixing device (Fig 9 above, 62, 68) has an opening or a recess (Fig 9 , 78, 84)  adapted to receive a fixing element (Fig 9, 70) [Para 0037] to fix the guiding element (Fig 9, 60) to the housing (Fig 6 above, 70) of the electric motor (Fig 6, 10, 20).  
Regarding Claim 34, Jeon discloses the guiding element according to claim 26. Jeon further discloses the fixing device (Fig 9 above, 62, 68) has at least two attachment points (Fig 9, 84, 85) adapted to be attached to the housing (Fig 6 above, 70)[Para 0037], wherein the at least two attachment points are each situated on a cantilever arm (Fig 9, 68) extending away from a main body (Fig 9, 90) of the guiding element (Fig 9, 60).  
Regarding Claim 35, Jeon discloses the guiding element according to claim 26. Jeon further discloses the guiding element (Fig 9 above, 60) is adapted to axially guide the rotatable element (Fig 6 above, 144) relative to the rotary axis (Fig 6, 37)[Para 0045 discloses how pin 134 is coupled to carrier 166 through the guiding element 60 which is adapted to make the assembly possible].  
Regarding Claim 36, Jeon discloses an electric motor (Fig 6 above, 10, 20), comprising a rotatably supported element (Fig 6, 139, 134, 148, 146), a guiding element (Fig 9, 60), and a sensor holder (Fig 6, 162), wherein: 
the sensor holder is adapted to receive a sensor (Fig 6, 160) in such a way that a rotary axis (Fig 6, 37) of the rotatably supported element extends through the sensor (Fig 6, XY)[Para 0055] ; 
the guiding element is adapted to radially guide the rotatably supported element relative to the rotary axis (Fig 6, 37)( (Fig 9 above, 140, 146 guides 134); and 
the guiding element (Fig 9, 60) is arranged between the rotatably supported element (Fig 6, 139, 134, 148, 146) and the sensor holder (Fig 6, 162), the rotatably supported element being situated facing a first end face (Fig 10, 92) of the  guiding element and the sensor holder (Fig 6, 162) being situated facing a second end face (Fig 9, 94) of the guiding element.
Regarding Claim 38, Jeon discloses the guiding element according to claim 36. Jeon further discloses the rotatably supported element (Fig 6 above, 139, 134, 148, 146) has an end-side annular recess (Fig 6, 134A) extending in the circumferential direction (annular recess created by 134, 148, 146 and 48 extends circumferentially) about the rotary axis (Fig 6, 37); and the guiding element (Fig 10 above,  140, 140B) extends parallel to the rotary axis (Fig 6, 37) into the annular recess (Fig 6, 134A) and is in contact with a circumferential surface of the annular recess (140, 146, 148, 134 are in contact).  
Regarding Claim 39, Jeon discloses the guiding element according to claim 36. Jeon further discloses the rotatably supported element (Fig 6 above, 139, 48) is an output gear, which has an output shaft (Fig 6, 52) on the side facing away (Fig 6, 92) from the sensor holder (Fig 6, 162), the output shaft being adapted to be mechanically coupled to an actuator [Para 0032 discloses splines inside 52 to drive a mating component).  
Regarding Claim 40, Jeon discloses the guiding element according to claim 36. Jeon further discloses the sensor holder (Fig 6 above, 162) is arranged on a printed circuit board [Para 0044] and the guiding element (Fig 9 above, 60) is situated between the printed circuit board (Fig 6, 162) and the rotatably supported element (Fig 6, 139).  
Regarding Claim 41, Jeon discloses the guiding element according to claim 40. Jeon further discloses the printed circuit board (Fig 6 above, 162) is a motherboard of the electric motor on which a control unit of the electric motor is arranged [Para 0025 discloses control of the motor with controller 22 which is located on 162), which is adapted to determine a position of the rotatably supported element (Fig 6, 139, 48) based on a measuring signal provided by the sensor (Fig 6, 160)[Para 0044 discloses measurement of position of output 18) .
Regarding Claim 42, Jeon discloses the guiding element according to claim 40. Jeon further discloses the sensor holder (Fig 6 above, 162, 162S) is arranged on a region of the printed circuit board (Fig 6, 162) extending from a main body of the printed circuit board in the direction toward the rotary axis (Fig 6, 37) of the rotatably supported element (Fig 6, 139); and the guiding element (Fig 9 above, 60) comprises a centering device (Fig 6, Fig 9, Fig 10, 202a, 202b, 202c) adapted to position and/or fix the printed circuit board (Fig 6, 162) relative to the guiding element.  
Regarding Claim 43, Jeon discloses the guiding element according to claim 40. Jeon further discloses the rotatably supported element (Fig 6 above, 139, 134) is mechanically coupled to a rotor (fig 6, 76) of the electric motor (Fig 6, 10, 20) via a transmission (Fig 6, 26, 30, 28, 32, 3436, 42, 44, 46, 48), wherein: at least one transmission element is arranged on a side of the printed circuit board facing away from the rotatably supported element; or the transmission is arranged on a side (Fig 6, 207) of the printed circuit board (Fig 6, 162) facing the rotatably supported element.  
Regarding Claim 45, Jeon discloses a method of installing a rotatable element (Fig 6, 139, 148) in an electric motor (Fig 6, 10, 20), the method comprising: 
arranging the rotatable element in a bearing (Fig 6, B) in a housing of the electric motor (Fig 6, B is part of the overall assembly), the bearing being adapted to support the rotatable element to be rotatable about a rotary axis (Fig 6, 37)[Para 0058]; 
arranging a guiding element (Fig 6, 60, 140,146) on a side (Fig 6, 48A) of the rotatable element facing away from the bearing (Fig 6, B), the guiding element being in contact with a bearing surface (Fig 6, 134, 148, 148A) of the rotatable element and adapted to radially guide the rotatable element relative to the rotary axis (Fig 6, 37)[Para 0058]; and 
arranging a sensor (Fig 6, 160) in a sensor holder (Fig 6, 162) so that the rotary axis of the rotatable element extends through the sensor, the guiding element (Fig 6, 60, 140,146) being situated between the sensor holder (Fig 6, 162) and the rotatable element (Fig 6, 139, 148).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Jeon in view of Alfano et al(US20180266530A1), hereinafter referred to as Alfano.
Regarding Claim 37, Jeon discloses the electric motor according to claim 36. Jeon further discloses the electric motor (Fig 6 above, 10, 20) comprises a housing (Fig 6, 70) and the guiding element (Fig 6, 60, 82) is attached to a sidewall of the housing (Fig 6, 70). Jeon does not disclose guiding element extending parallel to the rotary axis.  
Alfano discloses guiding element (Fig 3 below, 12, 46) extending parallel to the rotary axis (Fig 5 shows all rotary axis extending parallel to guiding element 12).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed electric motor of Jeon modified by the rotary axis parallel to electric motor housing as taught by Alfano in order to align with a given electric motor configuration.

    PNG
    media_image4.png
    768
    529
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    658
    489
    media_image5.png
    Greyscale

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Jeon in view of Jeon. 
Regarding Claim 44, Jeon discloses the electric motor according to claim 36. Jeon does not disclose the rotatably supported element (Fig 6 above, 139, 134, 148, 146) comprises a magnet and a magnetic field sensor is arranged in the sensor holder, the magnetic field sensor being adapted to measure a magnetic field generated by the magnet, wherein the magnet and the magnetic field sensor are arranged on the rotary axis so that the rotary axis extends through the magnet and the magnetic field sensor.
Jeon discloses the rotatably supported element (Fig 6, 156) comprises a magnet (Fig 6, 164) and a magnetic field sensor (Fig 6, 160) is arranged in the sensor holder (Fig 6, 162), the magnetic field sensor being adapted to measure a magnetic field generated by the magnet, wherein the magnet and the magnetic field sensor are arranged on the rotary axis (Fig 6, 37) so that the rotary axis extends through the magnet and the magnetic field sensor (Fig 6, XY)[Para 0055].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed electric motor of Jeon modified by magnet and sensor configuration as further taught by Jeon in order to have the rotation sensing on the required location depending upon the motor configuration.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISWANATHAN SUBRAMANIAN whose telephone number is (571)272-4814. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571.272.2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISWANATHAN SUBRAMANIAN/Examiner, Art Unit 2834    


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2834